DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent  and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 and 18-20 of U.S. Patent No. 10,702,160 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of this application are broader and encompass claims 1-20 of U.S. Patent No. 10,702,160 B2.
Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,702,160 B2 recites all the claimed limitations of claim 1. It is noted that claim 1 of this application is broader and encompasses claim 1 of U.S. Patent No. 10,702,160 B2.
Regarding claims 2-6 of this application, claims 2-6 of U.S. Patent No. 10,702,160 B2 recites all the claimed limitations of claims 2-6, respectively.
Regarding claim 7 of this application, claim 1 of U.S. Patent No. 10,702,160 B2 recites all the claimed limitations of claim 7.
Regarding claims 8-10 of this application, claims 8-10 of U.S. Patent No. 10,702,160 B2 recites all the claimed limitations of claims 8-10, respectively.
Regarding claim 11 of this application, claim 11 of U.S. Patent No. 10,702,160 B2 recites all the claimed limitations of claim 11. It is noted that claim 11 of this application is broader and encompasses claim 11 of U.S. Patent No. 10,702,160 B2.
Regarding claims 12-16 of this application, claims 12-16 of U.S. Patent No. 10,702,160 B2 recites all the claimed limitations of claims 12-16, respectively.
Regarding claim 17 of this application, claim 11 of U.S. Patent No. 10,702,160 B2 recites all the claimed limitations of claim 17.
Regarding claims 18-20 of this application, claims 18-20 of U.S. Patent No. 10,702,160 B2 recites all the claimed limitations of claims 18-20, respectively.
4.	Claims 1-6, 8-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,154,200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of this application are broader and encompass claims 1-20 of U.S. Patent No. 11,154,200 B2.
Regarding claim 1 of this application, claim 1 of U.S. Patent No. 11,154,200 B2 recites all the claimed limitations of claim 1. It is noted that claim 1 of this application is broader and encompasses claim 1 of U.S. Patent No. 11,154,200 B2.
Regarding claim 2 of this application, claim 1 of U.S. Patent No. 11,154,200 B2 recites all the claimed limitations of claim 2.
Regarding claims 3-6 of this application, claims 2-5 of U.S. Patent No. 11,154,200 B2 recites all the claimed limitations of claims 3-6, respectively.
Regarding claims 8-10 of this application, claims 6-8 of U.S. Patent No. 11,154,200 B2 recites all the claimed limitations of claims 8-10, respectively.
Regarding claim 11 of this application, claim 9 of U.S. Patent No. 11,154,200 B2 recites all the claimed limitations of claim 11. It is noted that claim 9 of this application is broader and encompasses claim 11 of U.S. Patent No. 11,154,200 B2.
Regarding claim 12 of this application, claim 9 of U.S. Patent No. 11,154,200 B2 recites all the claimed limitations of claim 12.
Regarding claims 13-16 of this application, claims 10-13 of U.S. Patent No. 11,154,200 B2 recites all the claimed limitations of claims 13-16, respectively.
Regarding claims 18-20 of this application, claims 14-16 of U.S. Patent No. 11,154,200 B2 recites all the claimed limitations of claims 18-20, respectively.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 6, 8-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Cummins et al. (US Patent No. 9,101,320 B2).
In considering claim 1, Cummins et al. discloses all the claimed subject matter, note 1) the claimed a storage device configured to store instructions is met by the database 110 (Figs. 1-2, col. 6, line 17 to col. 7, line 58), 2) the claimed a processor configured to execute instructions stored in the storage device to: obtain a parallel-polarized image of the skin area is met by the parallel light image component 704 (Fig. 7, col. 12, line 50 to col. 14, line 21), 3) the claimed obtain a cross-polarized image of the skin area is met by the perpendicular light image component (cross polarization) 706 (Fig. 7, col. 12, line 50 to col. 14, line 21), 4) the claimed generate a texture map from a combination of the parallel-polarized and cross-polarized images is met by the combination module 716 (Fig. 7, col. 12, line 50 to col. 14, line 21), 5) the claimed generate at least one of a texture map image or a texture metric from the texture map is met by the image compositing (Fig. 7, col. 12, line 50 to col. 14, line 21), and 6) the claimed cause the at least one of the texture map, the texture map image, or the texture metric to be displayed, stored, communicated, or processed is met by the GUI 104 (Fig. 7, col. 12, line 50 to col. 14, line 21).
In considering claim 2, the claimed wherein the combination includes: an intensity of the parallel-polarized image divided by an intensity of the cross-polarized image is met by the image processing module 606 (Fig. 7, col. 13, line 9 to col. 14, line 21).
In considering claim 3, the claimed wherein the processor is configured to execute instructions to perform an image registration operation on the parallel-polarized and cross-polarized images before generating the texture map is met by the image processing module 606 (Fig. 7, col. 13, line 9 to col. 14, line 21).
In considering claim 4, the claimed wherein the processor is configured to execute instructions to generate a flattened texture map is met by the image processing module 606 (Fig. 7, col. 13, line 9 to col. 14, line 21).
In considering claim 6, the claimed wherein generating the texture map image includes determining a gray scale value for each of a plurality of pixels of the texture map is met by the pixel image compositing (Fig. 2, col. 7, line 1 to col. 8, line 46).
In considering claim 8, the claimed wherein the processor is configured to execute instructions to detect a skin feature by performing a segmentation operation using at least one of the texture map or the texture map image is met by the images in the database 110 which may include images that are linked to specific skin conditions (Fig. 2, col. 7, line 1 to col. 8, line 46).
In considering claim 9, the claimed wherein the processor is configured to execute instructions to generate a further image by modifying one or more of the parallel-polarized or cross-polarized images, or a standard image in accordance with the texture map is met by the combination module 716 (Fig. 7, col. 12, line 50 to col. 14, line 21).
In considering claim 10, the claimed wherein the processor is configured to execute instructions to generate at least one of a treatment evaluation or a treatment suggestion is met by the images in the database 110 which may include images that are linked to specific skin conditions may be a treatable or correctable (Fig. 2, col. 7, line 1 to col. 8, line 46).
Claims 11-14 are rejected for the same reason as discussed in claims 1-4, respectively.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claims 18-19 are rejected for the same reason as discussed in claims 8-9, respectively.
Claim 20 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US Patent No. 9,101,320 B2) in view of Kanamori et al. (US 2007/0229658 A1).
In considering claim 5, Cummins et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein generating the texture metric includes: applying a two-dimensional wavelet transform to the texture map to determine low- and high-frequency components, and determining a ratio of an energy of the high-frequency components to an energy of the low-frequency components. Kanamori et al. teaches that FIG. 6 is an illustration showing a method using a multiresolution analysis by wavelet conversion as an example of a method for converting the image to a texture feature vector, in FIG. 6, used is the wavelet conversion performed by three-stage scheduling. In a first stage (scale), an input image IN is broken down into four components of images H1H1, H1L1, L1H1, L1L1 in the same size as that of the input image IN by the wavelet conversion of X, Y directions, in a second stage (scale), among the four components that are being broken down, the components except the high-frequency component, H1H1, both in the X and Y directions are broken down further (Figs. 5-6, page 6, paragraph #0110-#0111). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wavelet conversion of X, Y directions as taught by Kanamori et al. into Cummins et al.’s system in order to provide a technique for performing resolution conversion such as providing increased resolution in moving pictures.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US Patent No. 9,101,320 B2) in view of Patwardhan (US Patent No. 8,498,460 B2).
In considering claim 7, Cummins et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed comprising: an illumination source, wherein the illumination source is configured to illuminate the skin area with unpolarized light or polarized light of a first polarization orientation; and an image capture device configured to capture an image without polarization or with polarization of a second polarization orientation, wherein at least one of the first and second polarization orientations is selectable so that the polarization orientations are the same for capturing the parallel-polarized image of the skin area and mutually orthogonal for capturing the cross-polarized image of the skin area. 
Patwardhan teaches that as shown in FIG. 2, imaging apparatus 210 includes one or more illumination sources 212 which are activated to shine light onto a subject's skin or a tissue sample 230 through a respective filtering element 215, light reflected from the subject tissue 230 is captured by a detector 220 through a filtering element 225, the filtering elements 215, 225 are optional and may include polarizers, for capturing cross-polarized images, the polarizers of the illumination source filtering elements 215 are preferably orthogonal to the polarizer of the detector filtering element 225 (Fig. 2, col. 4, line 26 to col. 5, line 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the illumination source as taught by Patwardhan into Cummins et al.’s system in order to reflectance imaging and analysis for evaluating reflection components and skin tissue pigmentation.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shademan et al. (US Patent No. 10,244,991 B2) disclose method and system for providing recommendation for optimal execution of surgical procedures.
	Mullani (US Patent No. 7,167,244 B2) discloses dermoscopy epiluminescence device employing multiple color illumination sources.
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422